               Case 2:20-sw-00149-KJN Document 5 Filed 08/07/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Assistant United States Attorney
 3 501 I Street, Suite 10-100                                               FILED
   Sacramento, CA 95814                                                     Aug 7, 2020
 4 Telephone: (916) 554-2700                                            CLERK, U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF CALIFORNIA

   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   IN THE MATTERS OF THE APPLICATIONS                ORDER TO UNSEAL SEARCH WARRANT,
     OF THE UNITED STATES OF AMERICA                   SEARCH WARRANT AFFIDAVIT, § 2703(d)
12   FOR SEARCH WARRANT AND ORDERS                     APPLICATIONS
     PURSUANT TO § 2703(d) RE:
13
     Information Associated with Joshua Bilal          2:20-SW-0148-KJN
14   George that is Stored at Premises Controlled by
     Apple, Inc.
15

16   Subscribers Identified by: Phone Number 916       2:20-SW-0149-KJN
     916-807-0027, Phone Number 916-223-0007,
17   Phone Number 619-606-5002, Email Address
     Joshua.B.George@hq.dhs.gov, Email Address
18   JAE1683@yahoo.com, and IMEI#
     014389001578781
19
     Mobile-Phone Accounts Identified by 916-223-      2:20-SW-0218-AC
20   0007

21

22          Upon application of the United States of America and good cause having been shown,

23          IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby

24 ordered unsealed.

25

26    Dated:    
27

28

      REQUEST TO UNSEAL SEARCH WARRANT,
      SEARCH WARRANT AFFIDAVIT, § 2703(d)              1
      APPLICATIONS AND ORDERS
